911 F.2d 721Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leslie L. DEAN, Plaintiff-Appellant,v.OIL, CHEMICAL AND ATOMIC WORKERS AFL-CIO, Local-3-495 OilChemical and Atomic Workers AFL-CIO, HerculesAerospace Company, Defendants-Appellees.
No. 90-1701.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 20, 1990.Decided July 26, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, District Judge.  (C/A No. 89-335-R)
Leslie L. Dean, appellant pro se.
James J. Vergara, Jr., Vergara & Associates, Hopewell, Va., John W. McKendree, Oil, Chemical & Atomic Workers International Union, AFL-CIO, Denver, Colo., Edwin C. Stone, Stone & Hamrick, P.C., Radford, Va., for appellees.
W.D.Va.
AFFIRMED.
Before WIDENER and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Leslie L. Dean appeals from the district court's order granting summary judgment to defendants upon a finding that the defendant union did not breach its duty of fair representation.  Our de novo review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Dean v. Oil Chemical and Atomic Workers, C/A No. 89-335-R (W.D.Va. Dec. 22, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decision.


2
AFFIRMED.